robert and kimberly broz petitioners v commissioner of internal revenue respondent docket no filed date ps were shareholders in a wholly owned s_corporation s engaged in providing wireless cellular service the parties dis- pute the length in years of the recovery_period that s must use to calculate its annual depreciation deduction for the wireless cellular assets wireless cellular assets include antenna support structures cell site equipment and leased digital equipment held we apply the plain language of sec_168 i r c in interpreting classification issues of first impres- sion the plain language of revproc_87_56 1987_2_cb_674 the revenue_procedure in effect for the years at issue is unambiguous as it applies to s’s wireless cellular assets held the antenna support structures fall within asset class dollar_figure with a recovery_period of years as specified in rev_proc verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports supra the cell site equipment excluding the switch and the leased digital equipment fall within asset class dollar_figure with a recovery_period of years id stephen w feldman and eric t weiss for petitioners meso t hammoud elizabeth rebecca edberg and steven g cappellino for respondent kroupa judge respondent determined over dollar_figure million of deficiencie sec_1 in petitioners’ federal_income_tax for and the years at issue in this report we decide whether rfb cellular inc rfb an s_corporation petitioners wholly owned is entitled to cer- tain depreciation_deductions for wireless cellular equipment specifically we must determine whether petitioners properly classified antenna support structures cell site equipment and leased digital equipment for depreciation purposes we find that they did not a forthcoming report will address the remaining seven issues findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in gaylord michigan at the time they filed the petition overview of rfb cellular inc petitioner husband petitioner formed rfb cellular inc rfb a wholly owned s_corporation in rfb was engaged in providing wireless cellular service during the years at issue petitioner had many years of experience with the cellular industry before he formed rfb he was president of cellular information systems cis a cellular company petitioner also served as a board member to the cellular telephone and internet association ctia and was involved with lobbying efforts on behalf of the cellular industry respondent determined a dollar_figure deficiency for a dollar_figure deficiency for a dollar_figure deficiency for a dollar_figure deficiency for and a dollar_figure deficiency for we note that the internal_revenue_service has since provided updated class_life guidance for the ever-changing cellular service industry revproc_2011_22 2011_18_irb_737 applies for years after the years at issue verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner overview of the cellular industry the federal communications commission fcc admin- isters the radio-frequency spectrum on which cellular car- riers operate wireless networks the fcc issues licenses for wireless networks to operate on specific broadcast fre- quencies on the spectrum the licenses are further limited to a specific geographic area a cellular network is operated on a grid that divides the geographic region covered by the license into smaller cells cell sites the size of the cells depends on the anticipated amount of cellular traffic in urban areas the cells are smaller to maximize network capacity in rural areas where capacity is less of a concern such as those areas in michigan where rfb operated its cellular networks the cells are larger to provide more coverage the cell site structure enables the cellular carrier to reuse a limited number of broadcast fre- quencies across the geographic region rfb provided cellular service to two license areas and operated approximately cell sites on the michigan penin- sula during the years at issue most of rfb’s revenue came from roaming charges for_the_use_of the michigan networks rfb would make its networks available to customers of other carriers who were traveling within the geographic area of the licenses rfb and other carriers sent their receivables and payables to a clearinghouse that would sort out the charges and payments and issue a bill to each carrier operation of the cellular network the three basic components of a cellular network are the base station which includes towers antennas and related electronic equipment facilities between the base station and the switch and the switch cellular carriers added onto the existing assets to update from analog to digital cellular technology transmission a the antenna support structures signals from the cellular user travel from the cellphone to the antenna the antenna is mounted on a free-standing tower so that it can transmit and receive signals across great distances the height of the tower also reduces interference with radio signals from trees and tall buildings the tower verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports is strong enough to support the weight of the antenna and related equipment plus accumulated ice and snow the tower is also built to withstand high winds rfb constructed some of its towers on top of preexisting structures to prevent the obstruction of the antennas rfb used the same towers for many years and it would simply switch the antenna and related equipment when it stopped working or became obsolete b the base station the base station is located at or near the base of the tower the cell phone searches for a signal from the closest base station before a call is made the signal from the base sta- tion is what gives the cell phone service or bars the cell phone then sends a radio signal to the base station identi- fying the user and the user’s location a radio transmitter in the cell phone converts the user’s speech into strings of ones and zeroes that can be transmitted as radio signals to the antenna the base station contains a two-way radio that converts the radio signal from the cellphone to a form that can be transmitted over wire or optical fiber to the switch the radio also converts the signal from the switch to a radio signal that can be transmitted to the cellular user the radio contains some computerized parts including a computerized compo- nent that amplifies the radio signals the base station con- tains some switching software so it can route the calls if the switch no longer functions the base station is housed in a small equipment shelter rfb typically leased the land beneath the equipment shel- ters for years with 5-year renewals the equipment shelters were prefabricated from concrete slabs and were approximately to feet wide by to feet long the equipment shelters were very heavy and like the towers they were designed to remain in service for many years the equipment shelters did not need to be replaced when the base station equipment was replaced instead rfb would simply switch out the base station equipment when it no longer functioned or became obsolete the equipment shelters had air conditioning temperature alarm systems fire smoke alarm systems and intruder alarm systems verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner c the switch the switch which is the technological descendant of the switchboard is a computer system that routes the cellular calls wireless calls are typically transmitted to the switch from the base station over a landline or radio network the switch is connected to the landline and other carriers it determines how to route the call based on the number that is dialed the switch also maintains billing records and mon- itors the base stations one switch can serve as many as base stations the transition from analog to digital technology rfb initially provided analog cellular service it began however updating its equipment to provide digital service the digital equipment could handle approximately eight times as many calls as the analog service the digital tech- nology also provided customers with additional services these additional services included the ability to text send pictures download ring tones and access the internet more- over the fcc eventually required that all cellular carriers phase out analog service and upgrade to newer digital tech- nology rfb acquired and installed the leased digital equipment so it was ready for use in rfb decommissioned its analog equipment soon after the fcc mandated the switch to digital rfb’s returns for the years at issue rfb claimed depreciation_deductions for wireless cellular equipment during the years at issue rfb did not specifically identify the items being depreciated but instead classified items into generic categories such as switch equipment and cellular equipment rfb included all costs for towers antennas equipment shelters and related land improvements in the antenna sup- port structure asset class rfb depreciated the antenna sup- port equipment over seven years under asset cla sec_48 rfb classified a wide variety of equipment including the switch and the base station as cell site equipment rfb depre- ciated the cell site equipment over five to seven years under asset cla sec_48 rfb depreciated the leased digital equip- ment over five years under asset cla sec_48 rfb included verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports costs for concrete excavating steel fencing and construction in the leased digital equipment category respondent issued the deficiency_notice disallowing the depreciation_deductions respondent determined that the antenna structures should be depreciated over years under asset cla sec_48 rather than the seven years peti- tioners claimed respondent also determined that the cell site equipment and the leased digital equipment other than the switch should be depreciated over years under asset cla sec_48 rather than the five years petitioners claimed petitioners timely filed a petition opinion we are asked to determine the appropriate class_life for the ever-changing cellular phone industry the parties dis- agree over the characterization of certain wireless cellular equipment for depreciation purposes there are three cat- egories of equipment at issue antenna support structures cell equipment and leased digital equipment we begin by discussing depreciation generally then address each equipment category in turn i depreciation generally a reasonable allowance for depreciation is allowed under sec_167 for the exhaustion wear_and_tear and obsoles- cence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction is based on the adjusted_basis of the property as determined under sec_1011 for the purpose of determining gain on the sale_or_other_disposition of the property sec_167 depreciation_deductions were based on the estimated use- ful life of the property before the useful_life was the period for which the taxpayer expected to use the asset in his or her trade_or_business and did not necessarily correspond with the economic life of the asset sec_1_167_a_-1 income_tax regs congress abandoned the useful_life concept in and adopted the accelerated_cost_recovery_system acrs in effect today see grinalds v commissioner tcmemo_1993_66 acrs allows greater depreciation for taxpayer sec_3 all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner through shortened depreciation periods and simplifies depre- ciation calculations by reducing the number of property classes s rept pincite 1981_2_cb_412 congress modified_acrs macrs in by prescribing mandatory depreciation methods for each acrs class see grinalds v commissioner supra the secretary has the authority to prescribe class lives for each class of property see sec_167 the class lives are intended to reasonably reflect the anticipated useful_life of that class of property to a particular industry or other group id the guideline classes and periods lives are established supplemented and revised as necessary sec_1 a - b ii income_tax regs the class lives of depreciable assets can be found in a series of revenue procedures issued by the secretary see id the revenue_procedure in effect for the years at issue is revproc_87_56 1987_2_cb_674 revproc_87_56 supra divides assets into two broad categories asset guideline classes dollar_figure through consisting of specific depreciable assets used in all business activities the asset category and asset guideline classes through consisting of depreciable assets used in specific business activities the activity category the asset category takes priority over the activity category if an asset is listed in both categories see 111_tc_105 telephone communications is listed as an activity in revproc_87_56 c b pincite the telephone communications category includes assets identified in asset classes dollar_figure through dollar_figure and used to provide commercial and contract telephone services id the various classes of telephone equipment are defined by reference to the fcc’s uniform system of accounts for class a and class b telephone_companies usoa id see also sec_167 was deleted from the code by the omnibus budget reconciliation act of publaw_101_508 sec a stat sec_167 essentially codified the asset_depreciation_range_system described in sec_1_167_a_-11 income_tax regs and in particular the system of asset guideline classes and periods found there see h rept pincite 1972_1_cb_498 s rept pincite 1972_1_cb_559 petitioners contend that respondent’s expert improperly relied on the fcc’s usoa classifica- tion to classify the cellular equipment petitioners’ argument overlooks that revproc_87_56 1987_2_cb_674 specifically references the usoa classification regime revproc_87_56 supra adopts the fcc’s classification regime for certain types of assets we find the adoption reasonable given the fcc’s experience and expertise in telecommunications furthermore the reference to the usoa in revproc_87_56 supra is a shorthand way of referring to related continued verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports c f_r pt public_utilities like the wireless cellular industry whose rates are often mandated by expenses are routinely required to use uniform systems of accounting promulgated by regulatory agencies see 108_tc_384 citing pac enters subs v commissioner 101_tc_1 the usoa is the uniform system of accounting that the fcc requires telecommunications companies to apply see c f_r pt the usoa classifies telephone commu- nications equipment for accounting and depreciation pur- poses the usoa classifications were revised in the year after revproc_87_56 supra was issued see usoa revi- sion order fed reg date property’s present class_life however is determined based on the class_life applicable to such property as of a particular date in this case date accordingly accounts in place as of that particular date control even though the fcc has since redefined its accounts see sprint corp subs v commis- sioner supra pincite nevertheless we will consider the revisions of the usoa classifications to the extent we find them helpful in interpreting the classifications in effect on date ii classification of the equipment we now turn to classification of the equipment we must determine for the first time how certain wireless cellular equipment should be classified in interpreting other classi- fication issues of first impression we have applied the plain language of the depreciation statutes and usoa classifica- tions id we will therefore apply the plain language to deter- mine the proper classification of equipment category we begin with the classification of the antenna support struc- tures types of equipment the secretary ultimately determines the class lives the revision changed the relevant account numbers but did not make significant substantive changes to the classification categories in 108_tc_384 the date was date pursuant to former sec_168 we noted that one essential theme of the acrs was predictable depreciation periods that was accomplished by freezing in time the property classi- fications as they were on date until further amendment by congress there were to be no changes id pincite the applicable_date is here date pursuant to sec_168 verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner a the antenna support structures rfb classified a broad range of wireless cellular equipment as antenna supporting structures under asset cla sec_48 which it then depreciated over seven years respondent con- tends that the class_life should be adjusted to years under asset cla sec_48 rfb classified the equipment as antenna supporting structures under asset class dollar_figure because the equipment was used to support the antennas and related equipment asset class dollar_figure is in the telegraph ocean cable and satellite communications tocsc activity cat- egory asset class dollar_figure therefore does not apply because the tocsc activity category involves domestic and international radio-telegraph wire-telegraph ocean-cable or sat- ellite communications_services revproc_87_56 c b pincite instead the equipment is more appropriately categorized in the telephone communications activity category peti- tioners claim the telephone communications activity cat- egory is too broad to apply to the wireless equipment at issue they argue that comparing the wireless cellular equip- ment to equipment used by traditional landline telephone_companies is tantamount to comparing a calculator to an abacus they claim that respondent’s classification ignores the physical technological and practical differences between the equipment petitioners argue further that wireless cel- lular equipment has a useful_life that is demonstrably shorter than that of landline equipment they may nonethe- less not depreciate their equipment under a class_life simply because they believe it better approximates the equipment’s useful_life see grinalds v commissioner tcmemo_1993_66 deductions are a matter of legislative grace and peti- tioners are entitled to deduct only the amounts prescribed by congress see 503_us_79 rfb characterized the equipment very broadly on its depreciation schedules this court bears heavily against taxpayers whose inexactitude is of their own making see bogue v com- missioner tcmemo_2007_150 moreover even if the antenna support structures were properly classified as tocsc prop- erty they would have a class_life of years rather than seven years as classified by peti- tioners revproc_87_56 c b pincite states that if property described in the tocsc classes is comparable to telephone distribution plant described in class dollar_figure and used for the 2-way exchange of voice and data communication which is the equivalent of telephone commu- nication such property is assigned a class_life of years under this revenue_procedure verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports moreover the plain language of revproc_87_56 supra is unambiguous as it applies to rfb’s equipment assets in the telephone communications activity category are used to pro- vide commercial and contract telephonic services which peti- tioner provided during the years at issue see id c b pincite the relevant asset class for the antenna support structures is cla sec_48 this class includes telephone dis- tribution plant assets which include pole lines cable aerial wire underground conduits and comparable equip- ment id the antenna support structures fit with the assets listed in asset cla sec_48 because they provide structural support to the antennas and related equipment furthermore the antenna support structures are includ- able in asset class dollar_figure by reference to the usoa asset class dollar_figure includes land improvements as defined in fcc part account id account which is the modified version of account includes towers not associated with building or otherwise freestanding see c f_r pt respondent’s expert testified that rfb’s towers are appropriately classified as freestanding because the towers’ association with various buildings was purely incidental rfb installed towers on top of preexisting buildings where it was necessary to ensure that the antennas would be unobstructed regardless of where they were built the towers were freestanding structures designed for the sole purpose of providing structural support to the antenna we hold accordingly that the appropriate asset class for the antenna support structures is asset cla sec_48 assets in asset class dollar_figure have a recovery_period of years revproc_87_56 c b pincite we therefore sustain respondent’s determination improperly depreciated the antenna support structures over a period of years that petitioners the antenna support structures’ present class_life is determined based on the class_life ap- plicable to such property as of date here we view the revisions of the usoa classi- fications as helpful in interpreting the classifications in effect on date petitioners contend that the equipment shelters should not be included within asset class dollar_figure because they are movable structures and therefore cannot constitute land improvements petitioners have not provided any evidence beyond their own self-serving testimony that the equipment shelters were movable by design verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner b the cell site equipment we now turn to classification of the cell site equipment rfb characterized a wide variety of cell site equipment including the base station and the switch under the general category of cell site equipment rfb classified the cell site equipment as computer-based telephone central office switching equipment computer-based switching equipment under asset cla sec_48 and depreciated the equipment using a 5-year life respondent concedes that petitioner prop- erly classified the switch as computer-based switching equip- ment under asset cla sec_48 respondent contends that the remaining cell site equipment including the base station should be classified as telephone central office equipment under asset cla sec_48 petitioners argue that the base station should be included in asset cla sec_48 because it has some of the same equipment and can perform some of the same functions as the switch asset classe sec_48 and dollar_figure both apply to telephone cen- tral office switching equipment the major distinction between the two asset classes is that asset cla sec_48 includes equipment whose functions are those of a computer_or_peripheral_equipment id the term computer refers to a programmable electronically activated device that is capable of accepting information applying prescribed proc- esses to the information and supplying the results of these processes with or without human intervention and con- sists of a central processing unit containing extensive stor- age see sec_168 related_peripheral_equipment includes any equipment designed to be placed under the con- trol of the central processing unit of a computer sec_168 petitioners argue that the remaining cell site equipment qualifies as computer equipment because it contains comput- erized parts they emphasize that the radio uses the com- puter processing system of converting transmissions into ones and zeroes many devices including cars and cd players use the same computer processing system we agree we note that the revenue_procedure in effect for taxable years ending on or after date now classifies the base station controller or generational equivalent and the base transceiver station or generational equivalent in asset cla sec_48 with a recovery_period of five years revproc_2011_22 i r b pincite verdate 0ct date jkt po frm fmt sfmt v files broz sheila united_states tax_court reports with respondent that under petitioners’ analysis virtually every asset in today’s increasingly computerized world would be labeled a computer moreover even though the remaining equipment included some computerized parts the equipment is not a computer see sec_168 the key component of the base station and other cell site equipment was the radio the primary purpose of the radio was to transmit cellular communications between the cell phone and the switch the radio itself did not employ computer processing nor did it contain a central processing unit containing extensive storage we find it compelling that even though the base station contained some of the same software as the switch which is classified as a computer the base station did not have the computer system or storage capacity to keep billing records furthermore the radio technology has functioned for many years without the use of computerized parts suggesting that those parts are only ancillary the presence of some computerized compo- nents therefore does not qualify the remaining cell site equipment as computer-based finally the plain language of revproc_87_56 c b pincite places the remaining cell site equipment in asset cla sec_48 asset cla sec_48 telephone central office equip- ment includes central office switching and related equip- ment as defined in usoa account no such as radio transmitters and receivers see c f_r pt we find that the remaining cell site equipment including the base station is instead covered by asset cla sec_48 which has a recovery_period of ten years see id we there- fore sustain respondent’s determination that petitioners improperly depreciated the cell site equipment over a period of five years c the leased digital equipment we now turn to the leased digital equipment rfb classified a wide variety of digital equipment including the base sta- tion the switch and the antenna support structures as com- puter-based switching equipment under asset cla sec_48 rfb depreciated all the digital equipment over five years under asset cla sec_48 the digital equipment comprised verdate 0ct date jkt po frm fmt sfmt v files broz sheila broz v commissioner some of the same assets as the analog equipment we find therefore for the reasons cited previously that the switch has a 5-year class_life under asset cla sec_48 and the remaining cell site equipment has a class_life of ten years under asset cla sec_48 the towers and related land improvements have a class_life of years under asset cla sec_48 furthermore depreciation does not begin until the asset is placed_in_service see sec_168 an asset is placed_in_service when it is acquired and put into use wilson v commissioner tcmemo_2002_61 affd 71_fedappx_623 9th cir petitioners therefore may not claim any depreciation_deductions for the leased digital equipment until additional issues are being addressed in a forthcoming opinion f verdate 0ct date jkt po frm fmt sfmt v files broz sheila
